Judgment of the County Court of Westchester county reversed and new trial ordered in said court, costs to abide the event, unless within twenty days plaintiff stipulate to reduce the judgment by deducting therefrom the sum of fifteen dollars and fifty cents, with interest thereon at five per cent from November 17, 1917; in which event the judgment as so modified is unanimously affirmed, without eostsi We think that upon the evidence it was a question of fact which should have been submitted to the jury whether or not defendant was entitled to such additional deduction. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.